Citation Nr: 0606017	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for insomnia, to include 
consideration as being secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from December 1957 to December 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veterans Affairs (VA) Detroit, Michigan 
Regional Office (RO).  This matter was previously remanded by 
the Board in May 2005 for further development.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate review.

The veteran presented testimony in a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in March 
2005.  A transcript of the veteran's testimony has been 
associated with his claims file.


FINDING OF FACT

The preponderance of the competent medical evidence shows 
that the veteran does not have a current sleep disorder.


CONCLUSION OF LAW

Service connection for insomnia is not warranted.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Development

In May 2005, subsequent to the May 2005 Board remand, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  Although the veteran was 
not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  
In August 2005, the AOJ readjudicated the claim based on all 
the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the May 2005 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Treatment records 
and service medical records have been obtained.  A VA 
examination and opinion were provided in July 2005.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.

II.  Applicable Law and Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, secondary service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans' Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

The veteran has previously established service connection for 
bilateral tinnitus, rated as 10 percent disabling; and 
bilateral hearing loss, rated as noncompensably disabling.

In his statements and Travel Board testimony, the veteran 
alleges that since separating from service, he has been 
unable to sleep more than one or two hours at a time before 
waking, due to his service-connected tinnitus.  The veteran's 
Travel Board testimony also revealed that the veteran 
believes his tinnitus is the cause of his sleep disorder and 
that he has been prescribed Xanax to help him sleep.  The 
veteran has also presented a statement from his wife dated in 
September 2000 in which she reports that he had periodically 
lost sleep due to ringing in his ears.  

The veteran's service medical records are negative as to any 
complaint, treatment, or diagnosis of any sleep disorder, and 
the October 1960 separation examination reports that the 
veteran denied any history of frequent sleep trouble.  

There are no post-service medical records indicating 
treatment for, or diagnosis of, a sleep disorder until many 
years later.  A letter dated in August 2000 from Seilesh 
Babu, M.D., notes that the veteran had reported having 
tinnitus, and stated that at times the noise kept him from 
sleeping at night.  However, it was further noted that the 
veteran stated that he was otherwise able to perform his 
normal activities.  He had tried Xanax and this did allow him 
to sleep, though he could easily wake up with tinnitus 
bilaterally.  The assessment was that the veteran had 
presented with subjective tinnitus.  The physician did not 
specifically diagnose insomnia or any other sleep disorder.  

The veteran has also presented a Return to Work/School form 
dated in May 2001 in which a physician stated that the 
veteran has insomnia secondary to his tinnitus caused by 
noise related to military service.  However, the physician 
did not offer an explanation of the basis for this 
conclusion.  

The July 2005 VA examination record reflects that the 
examiner reviewed the claims folder in detail.  He noted the 
previous letters from the veteran's doctors.  During the VA 
examination, the veteran reported that he was not sleeping 
because of ringing in his ear.   He said that he was sleeping 
a total of 8 hours, but waking up after two hours and then 
again going back to sleep.  He said that he had had disturbed 
sleep since getting out of the army.  He reported that he 
sometimes took a daytime nap when he had nothing to do.  He 
denied feeling fatigued in the morning, and denied impaired 
daytime functioning.  When asked about his job, he said that 
he never had any problem at his job even though he was having 
sleep problems.  He reported that his concentration was 
normal, and he did not fall asleep while concentrating on 
something like driving.  Following examination, the diagnosis 
was "No diagnosis."  The examiner stated that the veteran 
did not meet the full criteria for any sleep disorder because 
the veteran's functioning was not affected by any disturbed 
sleep.  

The Board finds that this fully informed and well reasoned VA 
medical opinion, which found that the veteran does not have a 
sleep disorder, has much greater probative value than the 
brief documents from the veteran's treating physicians.  The 
preponderance of the competent medical evidence shows that 
the veteran does not have a current sleep disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1131.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Based on the foregoing, the Board finds that there 
is insufficient competent evidence of a current disability.  
Consequently, service connection for insomnia must be denied.  


ORDER

Service connection for insomnia is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


